Citation Nr: 0614826	
Decision Date: 05/19/06    Archive Date: 05/31/06

DOCKET NO.  03-25 343	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to an initial disability rating in excess of 10 
percent for residuals of a right thumb injury.


REPRESENTATION

Appellant represented by:	Fleet Reserve Association


ATTORNEY FOR THE BOARD

D. Johnson, Associate Counsel




INTRODUCTION

The veteran served on active duty from November 1978 to 
January 2001.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a decision rendered by the Columbia, South 
Carolina Regional Office (RO) of the Department of Veterans 
Affairs (VA).

This case was previously remanded by the Board in May 2004 
and August 2005, for additional development.  Such additional 
evidence has been obtained and made part of the record.  


FINDINGS OF FACT

1.  A right thumb disability is manifested by favorable 
ankylosis of the metacarpophalangeal joint.

2.  A gap of 1.5 inches is present between the thumb pad and 
the fingers, with the thumb attempting to oppose the fingers.


CONCLUSION OF LAW

The criteria for the assignment of an evaluation in excess of 
10 percent for residuals of a right thumb injury have not 
been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. 
§§ 3.321, 4.1, 4.7, 4.40, 4.45, 4.71a, Diagnostic Codes 5224 
and 5228 (2005).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) is 
applicable to this appeal.  To implement the provisions of 
the law, the VA promulgated regulations codified at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a).  The Act and 
implementing regulations provides that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.  It also includes new 
notification provisions. 

In this case, the veteran's claim was received in June 2001.  
In correspondence dated in September 2001, he was notified of 
the provisions of the VCAA as they pertain to the issue of 
service connection.  In February 2002, service connection was 
granted for the right thumb disorder, and a zero percent 
rating was assigned.  A timely appealed was filed by the 
veteran.  In a rating action in June 2003, the right thumb 
rating was increased to 10 percent.  In correspondence dated 
in July 2004, the veteran was notified of the provisions of 
VCAA as they pertain to claims for increased ratings.  
Clearly, from submissions by and on behalf of the veteran, he 
is fully conversant with the legal requirements in this case.  
Thus, the content of this letter complied with the 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b).  

The veteran has been made aware of the information and 
evidence necessary to substantiate his claim and has been 
provided opportunities to submit such evidence.  The RO has 
properly processed the appeal following the issuance of the 
required notice.  Moreover, all pertinent development has 
been undertaken, examinations have been performed, and all 
available evidence has been obtained in this case.  The 
appellant has not identified any additional evidence that 
could be obtained to substantiate the claim.  Therefore, the 
Board is satisfied that VA has assisted the veteran in the 
development of his claim in accordance with applicable laws 
and regulations.  Accordingly, the Board will address the 
merits of this claim.

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims (Court) 
issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, Nos. 01-1917 and 02-1506, which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all elements of a 
claim.  The Court held that upon receipt of an application 
for a claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) 
require VA to review the information and the evidence 
presented with the claim and to provide the claimant with 
notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on the average impairment 
of earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  
Where there is a question as to which of two disability 
evaluations shall be applied, the higher evaluation is to be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating is to be assigned.  38 C.F.R. § 4.7.  The veteran's 
entire history is reviewed when making disability 
evaluations.  See generally 38 C.F.R. 4.1; Schafrath v. 
Derwinski, 1 Vet. App. 589 (1995).  After careful 
consideration of the evidence, any reasonable doubt remaining 
is resolved in favor of the veteran.  38 C.F.R. § 4.3.  

Where, as here, the question for consideration is the 
propriety of the initial evaluation assigned, evaluation of 
the medical evidence since the grant of service connection 
and consideration of the appropriateness of "staged rating" 
is required.  Fenderson v. West 12 Vet. App. 119, 126 (1999).  
The veteran is presumed to be seeking the maximum benefit 
allowed by law and regulation.  AB v. Brown, 6 Vet. App. 35, 
(1993).  

During the course of this appeal the regulations regarding 
evaluations of ankylosis and limitation of motion of the 
digits of the hands were revised.  As such, the Board must 
review findings concerning the right thumb disability and 
evaluate the impairment based on both the old and revised 
regulations.  

Where the law or regulation changes after a claim has been 
filed, but before the administrative or judicial appeal 
process has been concluded, the version most favorable to the 
appellant will apply.  Karnas v. Derwinski, 1 Vet.App. 308 
(1991).  



522
4
Thumb, ankylosis of:


 
Unfavorable
2
0
2
0
 
Favorable
1
0
1
0
38 C.F.R. § 4.71a, Diagnostic Code 5224 (prior to August 26, 
2002)

522
4
Thumb, ankylosis of:


 
Unfavorable
2
0
2
0
 
Favorable
1
0
1
0
 
Note: Also consider whether evaluation as 
amputation is warranted and whether an additional 
evaluation is warranted for resulting limitation of 
motion of other digits or interference with overall 
function of the hand.


38 C.F.R. § 4.71a, Diagnostic Code 

522
8
Thumb, limitation of motion:
 
 
 
With a gap of more than two inches (5.1 cm.) 
between the thumb pad and the fingers, with the 
thumb attempting to oppose the fingers
2
0 
2
0
 
With a gap of one to two inches (2.5 to 5.1 cm.) 
between the thumb pad and the fingers, with the 
thumb attempting to oppose the fingers
1
0 
1
0
 
With a gap of less than one inch (2.5 cm.) between 
the thumb pad and the fingers, with the thumb 
attempting to oppose the fingers.
0 
0

Evaluation of ankylosis of the thumb:
(i) If both the carpometacarpal and interphalangeal joints 
are ankylosed, and either is in extension or full flexion, or 
there is rotation or angulation of a bone, evaluate as 
amputation at metacarpophalangeal joint or through proximal 
phalanx.
(ii) If both the carpometacarpal and interphalangeal joints 
are ankylosed, evaluate as unfavorable ankylosis, even if 
each joint is individually fixed in a favorable position.
(iii) If only the carpometacarpal or interphalangeal joint is 
ankylosed, and there is a gap of more than two inches (5.1 
cm.) between the thumb pad and the fingers, with the thumb 
attempting to oppose the fingers, evaluate as unfavorable 
ankylosis.
(iv) If only the carpometacarpal or interphalangeal joint is 
ankylosed, and there is a gap of two inches (5.1 cm.) or less 
between the thumb pad and the fingers, with the thumb 
attempting to oppose the fingers, evaluate as favorable 
ankylosis.
38 C.F.R. § 4.71a, note (4)(i) preceding Diagnostic Code 5216 
(2005). 

The RO has considered the claim under both the old and new 
regulations and neither is more favorable to the veteran  

The veteran contends he is entitled to an increased 
disability rating of twenty percent because he cannot close 
his right thumb and his gripping ability is affected.  The 
Board has considered the appellant's contentions, but finds 
however, that the preponderance of the evidence is against 
the claim.  

The ratings schedule provides that where only one joint of a 
digit is ankylosed or limited in its motion, the 
determination will be made on the basis of whether motion is 
possible to within 2 inches (5.1 cm.) or less of the median 
transverse fold of the palm; when so possible, the rating 
will be for favorable ankylosis, otherwise unfavorable.  See 
38 C.F.R. § 4.71a in note (4)(iv) preceding Diagnostic Code 
5216 (2005).

In order to warrant an evaluation of 20 percent pursuant to 
Diagnostic Code 5224, (under the regulations in effect prior 
to and since August 26, 2002) the evidence must show 
unfavorable ankylosis of the thumb.  The medical evidence 
here is comprised of VA examinations conducted in December 
2001, August 2004, and August 2005.  These examinations show 
the veteran had some ankylosis of the thumb; however the 
Board finds that it was not "unfavorable."  Unfavorable 
ankylosis is present only where both the carpometacarpal and 
interphalangeal joints are ankylosed; or where the 
carpometacarpal or interphalangeal joint is ankylosed, and 
there is a gap of more than two inches (5.1 cm.) between the 
thumb pad and the fingers, with the thumb attempting to 
oppose the fingers.  See 38 C.F.R. § 4.71a, note (4)(i) 
preceding Diagnostic Code 5216 (2005).  

In this case, during the December 2001 VA medical 
examination, no ankylosis of the right thumb was identified; 
however mild decrease in function was identified.  Beginning 
with the August 2004 VA medical examination, the first 
metacarpophalangeal joint of the veteran's right thumb was 
found to be ankylosed.  During the August 2005 examination, 
flexion of the metacarpophalangeal joint was limited to 30 to 
50 degrees; with the veteran unable to extend beyond 30 
degrees.  None of the examinations showed ankylosis of the 
right thumb distal interphalangeal joint; and the first 
carpometacarpal joint was specifically noted to have normal 
mobility without pain.  Moreover, the Board notes the 
examinations indicate that there was a gap of only 1.5 inches 
between the thumb pad and the fingers, with his thumb 
attempting to oppose the fingers.  Therefore, the veteran 
does not meet the criteria for "unfavorable" ankylosis, and 
thus a rating in excess of 10 percent is not warranted under 
the old Diagnostic Code 5224.

In accordance with the regulations in effect since August 26, 
2002, the Board has also considered whether evaluation as 
amputation is warranted or if any additional evaluation is 
warranted for resulting limitation of motion of other digits 
or interference with overall function of the hand.  
Initially, the Board finds that an evaluation of the right 
thumb, as amputation, is not warranted.  As noted, only the 
first metacarpophalangeal joint of the veteran's right thumb 
was determined to be ankylosed.  None of the examinations 
showed the right thumb carpometacarpal and interphalangeal 
joints to be ankylosed in extension or full flexion; nor was 
there rotation or angulation of any bone.  

The Board finds that the medical evidence does not warrant a 
higher disability rating under Diagnostic Code 5228, 
effective August 26, 2002.  A 20 percent rating is warranted 
under Diagnostic Code 5228 when there is a gap of more than 
two inches (5.1 cm.) between the thumb pad and the fingers, 
with the thumb attempting to oppose the fingers.  The veteran 
is able to transverse his thumb with a gap of less than two 
inches between the thumb and his thumb pad, with the thumb 
attempting to oppose the fingers and thus the Board finds a 
disability rating in excess of 10 percent is not warranted.

Functional impairment that can be attributed to pain, 
weakness, limitation of motion, and excess fatigability has 
been considered.  38 C.F.R. § 4.40, 4.45, 4.59; DeLuca v. 
Brown, 8 Vet App 202 (1995).  The Board acknowledges that 
the veteran experiences chronic pain and paresthesias 
related to the ankylosis; however, there is no objective 
medical evidence to show that pain or flare-ups of pain 
results in any additional limitation of motion.  The 
examiner stated that veteran was able to dress himself, 
although he had some difficulty, particularly with buttons.  
He found no signs of dysfunction; and no inability to 
perform activities of daily living or functional mobility.  
Moreover, during the most recent examination there was no 
pain upon range of motion, nor flare ups upon movement of 
the thumb joints.  All the joints were stated to have no 
additional limitations by pain, fatigue, weakness, or lack 
of endurance following repetitive use.  Thus, a rating in 
excess of 10 percent is not supported by the medical 
evidence.

Extra-schedular ratings may be assigned where the schedular 
criteria are inadequate and there are exceptional factors 
such as the need for frequent hospitalization or marked 
interference with employment.  38 C.F.R. § 3.321(a) (2005).  
The Board notes that the veteran is self-employed as a video 
integration specialist and technical manual writer; and also 
does repair work on micro-electronics and requires use of his 
hands for these activities.  It was previously noted that he 
compensates for the limited motion in his thumb by using his 
three middle digits to perform most of his work and has 
described an increasing numbness, localized over his third 
through fifth digits of his right hand, aggravated by his 
work.  

However, there is no evidence to show residuals of the 
veteran's right thumb injury present such an exceptional or 
unusual disability picture so as to warrant the assignment of 
a higher evaluation on an extra-schedular basis.  The 
objective medical opinion of the examiner was that the 
veteran is able to function in terms of daily living and 
employment and the veteran has not been frequently 
hospitalized for this disability.  As such, referral of the 
case for consideration of an extra-schedular rating is not in 
order.  Shipwash v. Brown, 8 Vet. App. 218, 227 (1995). 

On the basis of the foregoing, the Board finds that the 
criteria for establishing an initial disability rating in 
excess of 10 percent have not been met.  In reaching this 
conclusion, the Board has considered the applicability of the 
benefit-of-the-doubt doctrine.  However, as the preponderance 
of the evidence is against the veteran's claims, that 
doctrine is not applicable in this appeal.  See 38 U.S.C.A. 
§ 5107(b); Gilbert v. Derwinski, 1 Vet. App. at 55-57 (1990).  
The Board has considered staged ratings, under Fenderson v. 
West, 12 Vet. App. 119 (1999), but concludes that they are 
not warranted.   


ORDER

Entitlement to a disability rating in excess of 10 percent is 
denied.



____________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


